—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered on or about March 15, 2000, which granted defendant-respondent’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied, and the complaint reinstated.
Plaintiffs particularized description of the crack on defendant’s walkway that caused him to trip and fall, together with his testimony that the walkway had contained numerous such cracks for several months prior to his accident, was sufficient to establish a prima facie negligence case and to defeat defendant’s motion for summary judgment. Defendant’s argument that the walkway was a public sidewalk was improperly made for the first time in reply, and was refuted in any event by record evidence that the walkway crossed through defendant’s building, and by testimony of defendant’s property manager that he caused the walkway to be resurfaced after the accident. Concur — Andrias, J.P., Saxe, Buckley, Friedman and Marlow, JJ.